Judgment, Supreme Court, New York County (Felice Shea, J.), rendered February 21, 1992, convicting defendant, after a jury trial, of *70criminal possession of a controlled substance in the first degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
The custom official’s suspicion that defendant smuggled contraband was "real and based upon legitimate factors” (People v Luna, 73 NY2d 173, 179), including defendant’s conversation with another suspected smuggler, and his arrival from a country known for growing and exporting heroin (see, supra, at 180). There then was a sufficient legal basis for the custom authority to drill holes into the wooden slats of a crate and discover the hidden heroin. Concur—Sullivan, J. P., Carro, Wallach and Asch, JJ.